Citation Nr: 0604628	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference hearing 
before the undersigned in July 2004.  A transcript of this 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified at his July 2004 videoconference 
hearing that he was diagnosed with PTSD in August 2003 at the 
VA Medical Center (VAMC) in Charleston, SC.  The veteran 
further testified that he has continued to receive treatment 
for his PTSD at the Charleston VAMC since that time.  While 
the RO requested records from the Charleston VAMC in 2002, 
there is no indication that the RO requested all of the 
veteran's VA treatment records, including his most recent 
treatment records.  

Furthermore, the Board finds that if the evidence of record 
shows a current diagnosis of PTSD, further development of the 
record will be warranted.  The veteran's service personnel 
records do not indicate any awards or decorations denoting 
participation in combat.  Furthermore, the U.S. Army and 
Joint Services Records Research Center (JSRRC), formerly the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), has not been contacted to research the veteran's 
alleged service stressors.  Therefore, if a current diagnosis 
of PTSD is confirmed, an attempt should be made to verify the 
veteran's alleged stressors; before this, however, the RO 
should request a comprehensive statement from the veteran 
containing as much detail as possible regarding each of the 
alleged stressors, to include approximate dates, places, and 
any other identifying information. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment from the 
Charleston VAMC, specifically to include 
the treatment records from August 2003 to 
the present noted by the veteran during 
his July 2004 hearing.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.

2.  Thereafter, if, and only if, the 
treatment records indicate that the 
veteran currently suffers from PTSD, the 
RO should request the veteran to provide 
as many details as possible concerning 
the circumstances of his alleged 
stressors, to include the approximate 
dates, places, and identifying 
information concerning any other 
individuals involved in the events, 
including their full names, rank, units 
of assignment, and any other identifying 
detail.  

3.  The RO should then forward the 
pertinent stressor information of record 
(including copies of the veteran's 
service personnel records and a listing 
of alleged stressors) to the JSRRC and 
request that that organization attempt to 
verify the claimed stressors.  

4.  If, and only if, a claimed stressor 
is corroborated, the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine if 
the veteran has PTSD due to a service 
stressor or stressors.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner. 

The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should identify 
all currently present acquired 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issue of 
entitlement to service connection for 
PTSD in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
continues to be denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


